Citation Nr: 1738187	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-36 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for a heart disorder, to include ischemic heart disease and hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from September 1966 to September 1968, with service in the Republic of Vietnam from February 1967 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied entitlement to service connection for ischemic heart disease.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

In a July 2016, the Board expanded the scope of the Veteran's claim of entitlement to service connection for ischemic heart disease to include an additional diagnosis of hypertension, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded the claim for a VA addendum opinion to determine the nature and etiology of and all of the Veteran's claimed heart conditions.  Unfortunately, the Board finds that another remand is necessary prior to rendering a decision on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Within the July 2016 remand, the Board also found that the additional issue of entitlement to service connection for carotid artery disease, which was denied in an unappealed May 2012 rating decision, was raised again during the May 2016 videoconference hearing.  This claim had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board referred the issue to the AOJ for appropriate action, however, it appears as though no action has been taken on the claim.  Therefore, the Board again refers the issue of reopening entitlement to service connection for carotid artery disease to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Within an August 2016 VA addendum opinion, the VA examiner indicated that the Veteran established VA care in 2009 with a pre-existing diagnosis of hypertension and was already on antihypertensive medications.  The VA examiner commented that the non-VA records prior to 2009 were not available for his review.  VA treatment records from August 2009, when the Veteran re-established VA care, show that the Veteran had received treatment at Pickaway Family Physicians.  As VA's duty to assist includes making reasonable efforts to obtain relevant, private medical records, the Board finds that a remand is necessary to obtain private treatment records prior to 2009, to include from Pickaway Family Physicians, before rendering a decision on this issue of entitlement to service connection for a heart condition, to include, hypertension.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2016).

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in an SSOC, it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal. 38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.  Additionally, it should be noted that provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013.)

In January 2017, on remand, the RO issued a supplemental statement of the case (SSOC) denying service connection for a heart disorder, to include ischemic heart disease and hypertension.  The Veteran thereafter submitted a due process waiver in February 2017 to waive RO consideration of newly submitted evidence, which included private treatment records relevant to the Veteran's claim, prior to the claim being returned to the Board for appellate proceedings.  Specifically, this evidence included an April 2017 nuclear stress test report with findings of mild reversible ischemia.  The RO did not issue a subsequent SSOC prior to the claim being returned to the Board. Therefore, the Board finds that a remand is necessary for AOJ consideration of the private treatment records submitted after the January 2017 SSOC, and issuance of a new SSOC, prior to returning to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim to entitlement to service connection for a heart condition, to include ischemic heart disease and hypertension, to include any private treatment records prior to 2009 following proper VA procedures.  The Board notes that the Veteran, upon re-establishing VA care in August 2009, reported taking antihypertensive medication and identified receiving previous medical treatment at Pickaway Family Physicians.  Therefore, the AOJ should attempt to obtain any relevant records from this private medical facility.  

Any records obtained as a result of such efforts should be associated with the claims file.  If the AOJ determines that an additional examination is warranted in light of newly obtained records, it should take appropriate action. If such efforts yield negative results, a notation to that effect should be included in the claims file.

2.  Thereafter, and after any further development deemed necessary, the issue on appeal should be readjudicated to consider any and all evidence submitted after the January 2017 SSOC.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


